Case 2:20-cv-00974-DGC Document1 Filed 05/18/20 Page 1of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the
District of AR\20NA

 

Mov roy Sones Le Sec S

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-Vy-

AMAZON. MC.

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

 

Wat __ Leper
___ RROEED @orY

WAY 18 2020 A,

QGLEAK U 8 DISTRICT OGUMT
_BRINET oF AnD

 

t

—

Lereer eR a Ras OF

 

Division
Case No. CV20-00974-PHX-DGC

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one)

*
y Fes [_]No

THIS DOCUMENT 18 WO IN PROPER FGRM ACCORDING
TO FEDERAL AND/OR LOCAL RULES AND PRACTICES °
AND I$ SUBJECT TO REJECTION ee 2A COURT,

REFERENCE LRCV

(Rake Nembeit =e

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Murray Doles Le\fe cs

 

[JOb WeRel}] Re Apt Wt
Dnoenix - Marice po

ACZONG

65023

 

GKOo 22 02346 *

 

Ler Pers runtime ael.<

com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 2:20-cv-00974-DGC Document1 Filed 05/18/20 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

Name AMAZON . | NC.

Job ot Title (if known) cn Cocporatyon

Street Address LEIO Teery AveAoe Vor Ah
City and County Sea F Tl ex vin 4

State and Zip Code Wachuater Fly

Telephone Number Job Tele [ood

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. 3
Name
Job or Title (fknown)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. 4

Name

 

Job or Title (ifknown)
Street Address

City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5

 
Case 2:20-cv-00974-DGC Document1 Filed 05/18/20 Page 3 of 5

Pro Se i (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
JXlrederal question ] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

I7 US. Code SioL = Copyright Tafringeme at

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual

MV, | A The plaintiff, (name) , is a citizen of the
State of (name)

 

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

Page 3 of 5

 
Case 2:20-cv-00974-DGC Document1 Filed 05/18/20 Page 4 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) >

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach one pages if needed.

Defendant abscended with electraniy Aes for ¢ mybook and art
cnc NAS cliseerbu ted dye Ces Sx use. jy Me LU candiCanacl,
hel ene ee pa (+) oder county claiming v4 Frame Tan 4

FA Eval am
ealiloer f Prize hin Rete Se Uv lsecks, yor ZO months. TE nurifred ivi Qu (7.

 

+e sof. ban County OCCuradcee ip. claim. era Mery Stated.
IV.

Relief flove. <Cre sheets as Aree,

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. Anwer +e * | .
M< COP COL aS ae wuknoc Ca } Wyu cle bu tne vel stslen, AC
> | a¢ conrtacy woerh MAKZON, impli ed oc aque upon.

aadt ies walle
wed eles S$ Aicaboled ween S$ oe Mant mM a) .
LL “| hy ae yo hice eld Ca } Kkokthors ae ld AN help.

wlemidies: thy book, ve decaus: | The wag land proposal iS stall

ee Neck cle ott 1 4K,

Lew b ov

listed ¢ ever yuhere OU Can SCE tt Neha yours} yoor ena et
tT Ai ASKING FoR wi | [rorcle re qutlCs clevetvon Joe P 2 4,

 
Case 2:20-cv-00974-DGC Document1 Filed 05/18/20 Page 5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

L agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: ies | t QoXo
|

Signature of Plaintiff Mo - be L. “
Printed Name of Plaintiff  Wortof“Fones Leer
17

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

Z

Bar Number “

 

a

Name of Law Firm | “

a
Street Address “

State and Zip Code

 

 

 

Telephoné Number
E-mail Address

 

 

Page 5 of 5

 
